DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Allowable Subject Matter
Claims 21, 25, 27-28, 32, 34-35, 39 and 41-42 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Duluk (US USPN 2013/0268942 A1) teaches shared memory 306 is accessible to threads within a single CTA; in other words, any location in shared memory 306 is accessible to any thread within the same CTA (or to any processing engine within SM 310). Shared memory 306 can be implemented as a shared register file or shared on-chip cache memory with an interconnect that allows any processing engine to read from or write to any location in the shared memory. In other embodiments, shared state space might map onto a per-CTA region of off-chip memory, and be cached in L1 cache 320. The parameter memory can be implemented as a designated section within the same shared register file or shared cache memory that implements shared memory 306, or as a separate shared register file or on-chip cache memory to which the LSUs 303 have read-only access, para. [0061].
However, the closest prior art of record does not disclose “generate a plurality of push constants, each of the plurality of push constants including a data value to be pushed to any of the plurality of shader threads in processing, fetch shader data for one or more of the plurality of shader threads, the shader data to be fetched at the local shader data cache, the fetched shader data including one or more push constants of the plurality of push constants, cache the fetched shader data in the local shader data cache, and provide the cached shader data including the one or more push constants from the local shader data cache in shader thread processing, wherein the cached shader data is available for processing of each of the plurality of shader threads” (in combination with the other claimed limitations and/or features), as claimed in independent claims 21, 28 and 35.
Dependent claims 25, 27, 41-42 are allowable as they depend from an allowable base independent claim 21.
Dependent claims 32 and 34 are allowable as they depend from an allowable base independent claim 28.
Dependent claim 39 is allowable as it depends from an allowable base independent claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674